DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-2006-0055801, machine translation provided with Office Action).
Regarding claim 19, Park discloses an apparatus for use in cleaning a support structure (140, page 3) in a lithographic system (abstract), the apparatus comprising: a substrate (162) configured to be supported by the support structure (Fig. 1); and at least one motor (168a, 168b) mechanically coupled to and mounted on the substrate (Fig. 2) and arranged to induce motion of the substrate (rotation, pages 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 25, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (6,573,979) in view of Genz et al. (Genz) (JP 2002-313717, machine translation provided with Office Action).
Regarding claim 19, Yamada discloses an apparatus for use in cleaning a support structure (4, 4a) in a lithographic system (“semiconductor exposure apparatus”, col. 1, lines 17-25, Fig. 1 and 2), the apparatus comprising: a substrate (13, Fig. 3B) configured to be supported by the support structure (col. 4, lines 30-46).  Yamada discloses a mechanism (Fig. 4) mechanically coupled and mounted to the substrate (13) and arranged to induce motion of the substrate (in the direction perpendicular to the surface of the support structure for pressing or urging).   However, Yamada discloses moving the stage against the substrate (13) to clean the support structure (abstract), and Yamada does not disclose at least one motor mechanically coupled to and mounted on the substrate.  Genz discloses mask 140 coupled to a motor (142), which is configured to move in horizontal direction (page 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a motor mounted on the substrate as taught by Genz in order to be able to provide more flexibility in movements to the cleaning substrate instead of simply moving up and down. 
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Genz et al. (Genz) as applied to claim 19 above, and further in view of Luo et al. (Luo) (CN 107817654, machine translation provided with Office Action).
Regarding claim 20, the further difference between the claimed invention and the modified Yamada is wherein the at least one motor comprises a piezoelectric element.  Luo discloses a piezoelectric motor (58, 60) to move a rotating stage (pages 4, 5).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a commonly used type of motor such as a piezoelectric motor of Luo to further modify Yamada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Genz as applied to claim 19 above, and further in view of Wang et al. (Wang) (2002/0123112).
Regarding claims 20 and 21, the further difference between the claimed invention and the modified Yamada is wherein the at least one motor comprises a piezoelectric element or a microelectromechanical machine.  Wang discloses moving a mask by an actuator 286, which may be a motor, piezoelectric element or a microelectromechanical machine (para 0110).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a commonly used type of motor such as a piezoelectric motor or a microelectromechanical machine of Wang to further modify Yamada since it has been held to be within the general skill of a worker in the .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Genz et al. (Genz) as applied to claim 19 above, and further in view of Choi et al. (Choi) (CN 100553799, machine translation provided with Office Action).
Regarding claim 22, the further difference between the claimed invention and the modified Yamada is wherein the at least one motor comprises a rotor connected to an offset weight.  Choi discloses a motor comprising a rotor connected to an offset weight to generate a mechanical vibration (page 2, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a commonly used type of motor such as a rotor connected to an offset weight of Choi to further modify Yamada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 23, 24, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Genz et al. (Genz) as applied to claim 19 above, and further in view of Van Hoomissen et al. (Van Hoomissen) (2018/0021818).
Regarding claims 23 and 24, the further difference between the claimed invention and the modified Yamada is a power supply mounted on the substrate and selectably electrically connected to the motor and wherein the power supply comprises a battery.  Van Hoomissen discloses in para 0037 and Fig. 4, a cleaning assembly 100 that includes a power supply such as an onboard battery connected to an actuator.  Therefore it would have been obvious to one of ordinary skill in the art to provide an onboard power supply battery mounted on the substrate in order to provide non-intrusive cleaning assembly as taught by Van Hoomissen without having an external power supply.
.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Genz as applied to claim 25 above, and further in view of Nagashima et al. (Nagashima) (KR 10-2015-0037543, machine translation provided with Office Action).
Regarding claims 27 and 28, the further difference between the claimed invention and the modified Yamada is wherein the coating includes an absorbed liquid and the liquid comprises alcohol.  Nagashima discloses in page 2, cleaning liquid comprising alcohol to clean surface of substrate on table.  Therefore it would have been obvious to one of ordinary skill in the art to provide a commonly used cleaning material to the invention of Yamada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 30, 31 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30 and 31, none of the prior art of record teaches or discloses a sensor mounted on the substrate in combination with the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 12, 2022